UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-53619 ————— VERTEX ENERGY, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 94-3439569 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1, SUITE 250 HOUSTON, TEXAS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 866-660-8156 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes¨ Nox State the number of shares of the issuer’s common stock outstanding, as of the latest practicable date: 8,346,436 shares of common stock issued and outstanding as of November 3, 2010. TABLE OF CONTENTS Page PART I Item 1. Consolidated Financial Statements F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations (unaudited) F-3 Consolidated Statements of Cash Flows (unaudited) F-4 Notes to Consolidated Financial Statements(unaudited) F-5 Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 4 Item 3. Quantitative And Qualitative Disclosures About Market Risk 20 Item 4.
